Citation Nr: 1404511	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-00 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to include pulmonary emboli due to VA medical or surgical treatment, associated with a left rotator cuff repair in November 2004.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his daughter


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 
INTRODUCTION

The Veteran had active service from January 1960 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying the claim currently on appeal.  This claim was previously remanded by the Board in April 2012 for further evidentiary development.  

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Houston, Texas.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the Veteran's paper claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  The Board has reviewed the additional evidence, including a VA audiometric examination.  However, there is no additional evidence associated with Virtual VA that is pertinent to the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran underwent left shoulder surgery on November 22, 2004.  

2.  The Veteran developed an additional disability of pulmonary embolism following his surgery of November 22, 2004.  

3.  The additional disability of pulmonary emboli as a result of VA treatment provided in November 2004 was not proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or due to an event not reasonably foreseeable in that treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for an additional disability of pulmonary emboli as a result of VA medical treatment in November 2004 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter sent to the Veteran in January 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate a claim of entitlement to benefits under 38 U.S.C.A. § 1151 and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, records of the Veteran's November 2004 surgery have been obtained, as well as copies of the private records following the Veteran's November 2004 surgery.  Also, in February 2013, VA received a medical opinion prepared by a VA physician.  An addendum to this opinion was submitted in May 2013.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its April 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained a copy of the Veteran's signed consent form and associated it with the evidence of record.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As already discussed, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not already been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151.  Specifically, the Veteran has asserted that he developed a pulmonary embolism as a result of left shoulder surgery performed on November 22, 2004.  While the evidence of record does reflect an additional disability of pulmonary embolism, it also demonstrates that this was a foreseeable risk and that VA exercised the degree of care that would be expected of a reasonable health care provider.  As such, compensation is not warranted.  

The record shows that on November 22, 2004, the Veteran underwent a left rotator cuff repair at the VA Medical Center (VAMC) in Houston, Texas.  Subsequent private treatment notes dated November 24, 2004, from the Memorial Health System, reflect that the Veteran was seen in the emergency room with complaints of urinary retention.  A Foley catheter was placed at this time and removed on November 26, 2006.  The Veteran was again seen in the emergency room on November 30, 2004, with complaints of increasing shortness of breath.  The Veteran was subsequently hospitalized for approximately one week and the discharge summary reveals final diagnoses of acute respiratory failure, pulmonary embolism and acute renal failure.  

The Veteran has asserted on numerous occasions that the Informed Consent he signed prior to his November 22, 2004, surgery did not include pulmonary emboli as a risk factor and that nobody explained to him voiding problems or other foreseeable consequences due to left shoulder surgery.  VA obtained a copy of the November 2004 Informed Consent form, revealing that the Veteran was notified of potential complications, including bleeding, infection, the need to reoperate, nerve vessel injury and pain.  The Veteran and his wife also asserted during the January 2012 hearing that the Veteran's subsequent complications arose as a result of the Veteran being discharged too early and without knowledge of potential future problems.  The Veteran testified that he is currently unable to generate his own oxygen and uses a continuous positive airway pressure (CPAP) machine.  His spouse also testified that he had problems voiding at the time of the left shoulder surgery in November 2004.  Private treatment records from April 2010 reflect diagnoses of severe chronic obstructive pulmonary disease (COPD), pulmonary embolus/deep venous thrombosis, obstructive sleep apnea and chronic kidney disease.  

In December 2012, the Board referred the Veteran's case to a VA physician for a medical expert opinion.  In February 2013, VA received an opinion from a physician in the Pulmonary and Critical Care Section of the VA Healthcare Center in West Los Angeles, California.  The physician's report reflects that the Veteran's claims file was reviewed in its entirety.  The physician noted that the Veteran was 69 years of age at the time of his left shoulder surgery with underlying medical problems documented as hypertension, diabetes mellitus, hyperlipidemia, chronic renal insufficiency, osteoarthritis of both knees, chronic low back pain, morbid obesity, lower extremity varicose veins and venous stasis ulcers and bilateral total knee arthroplasties.  He also had a complete rotator cuff tear and was scheduled for elective outpatient surgery of the left shoulder on November 22, 2004.  

The physician explained that a review of the prior records revealed an appropriate pre-operative assessment.  The Veteran was able to discuss the risks and benefits of surgery with the surgeon, and the documented risks included infection, bleeding, nerve/vessel injury, deformity, disability and need for further surgery.  The Veteran subsequently underwent general endotracheal anesthesia for the surgery.  No complications were noted in the operative report or other documents and he was extubated shortly after the surgery.  Post-operative notes did not reflect any respiratory complaints, but it was noted that the Veteran was "still due to void."  Subsequent records make no mention of any urinary output, but the Veteran did not experience any pain and was ready for discharge the following day.  

The Veteran then drove 120 miles home and subsequently developed worsening bladder distension with dribbling of urine.  The Veteran was advised to seek medical attention at the emergency room of Memorial Health System.  The Veteran was diagnosed with acute urinary retention on November 24, 2004, and a catheter was used to release the urine.  This catheter was removed on November 26, 2004, but the Veteran returned to the emergency room several days later with increasing dyspnea and abdominal distension.  The Veteran was found to have acute renal failure, hypoxemia, a left femoral and popliteal deep venous thrombosis, and a pulmonary embolism.  A catheter was again placed and the Veteran's renal function eventually returned to its baseline.  After reviewing the evidence of record, the physician noted that it was clear that the Veteran currently has significant respiratory limitations and chronic hypoxemic respiratory failure.  The cause of this was undoubtedly multi-factoral in etiology with a portion attributable to the Veteran's pulmonary emboli.  

The physician opined that the Veteran did not have an additional disability due to kidney disease stemming from the November 22, 2004, left shoulder surgery.  He "probably" did have an additional disability from the pulmonary embolism, although it was difficult to determine the extent of contribution to his pulmonary disease from his pulmonary embolism and whether his current disability may be due to his second event which may or may not be related to the first event.  The Veteran's initial problem of urinary retention was felt to be related to a lapse in care by VA, in that the Veteran was discharged without regaining the ability to urinate.  However, his disability from urinary retention and subsequent renal failure was temporary and is not currently an active issue.  Therefore, he could not be considered currently disabled by this omission in care.  

The physician also addressed whether the Veteran's respiratory disorder attributed to pulmonary embolism involved an event that was not entirely foreseeable.  The physician explained that the Veteran was at increased risk for thromboembolic disease with surgery due to his morbid obesity and underlying immobility as a result of degenerative arthritis and two prior knee surgeries.  The duration of general anesthesia and thus exposure to paralytic also increased his risk.  However, while his risk for thromboembolic disease was increased, the Veteran would not have been considered a high risk patient.  Graduated compression socks would have been recommended as prophylaxis against deep vein thrombosis and these were used in the present case.  Furthermore, the risk of a pulmonary embolism is much higher when surgery is performed on a lower extremity.  The risk of pulmonary embolisms with a shoulder surgery was noted to be somewhere in the 0.1 percent range, and was so low that it was difficult to determine whether the risk could be specifically attributed to the shoulder surgery itself or whether it may be due to other associated risk factors.  

Nevertheless, there are risks inherent with any surgery that requires general anesthesia that should be disclosed to patients.  With anesthesia, cardiac arrhythmias, venous thromboembolism and death, while exceedingly rare, are potential side-effects.  As such, they are foreseeable but not necessarily predictable.  The physician noted that while these risks are well-recognized, they are often not mentioned as one of the risks associated with surgery, especially involving the upper extremity.  In summary, there was a lapse in care related to the Veteran's urinary problems, but his care was otherwise appropriate.  The risk of venous thromboembolism with shoulder surgery is so low that many providers do not consider it a risk and may not disclose it as a risk of surgery.  The Veteran's current respiratory limitations were multifactorial in etiology and can only be partially attributed to the pulmonary embolism he suffered in 2004.  

In March 2013, the Board requested further clarification from the above physician.  Specifically, the physician was asked to prepare an addendum to the February 2013 opinion that specifically addressed whether, in light of the Veteran's history of morbid obesity, underlying immobility due to degenerative arthritis and two prior knee surgeries, the risk of venous thromboembolism would have been disclosed in connection with the anesthesia plan for the Veteran's left shoulder surgery.  In May 2013, the above physician provided the requested addendum.  The physician explained that while venous thromboembolism is an acknowledged risk of surgery and general anesthesia, the risks vary with the type of surgery.  The risks of venous thromboembolism and recommended venous thromboembolism prophylaxis are outlined for orthopedic surgery and most other surgery, but the guidelines do not make any recommendation for shoulder and upper extremity surgery, and especially arthroscopic shoulder surgery.  The reason for the lack of coverage is that the risk, while not zero, is very low and there is minimal tissue damage associated with this type of surgery.  The physician further explained that there were no definitive investigations outlining the risks associated with shoulder surgery, as this was not an area of much interest or investigation.  However, data derived from retrospective review estimated an incidence of venous thromboembolism associated with arthroscopic surgery at 0.038 percent.  

The physician concluded that even with the Veteran's extensive co-morbidities, he would not have been considered a high risk for venous thromboembolism with surgery.  The Veteran's risk would still be so low that he would only have been recommended to have graduated compression stockings.  The physician acknowledged that the Veteran's risk would increase with other types of surgery, but not for the typical routine arthroscopic shoulder surgery that he underwent in November 2004.  The physician reviewed many informed consent forms at his institution, generated by both Surgery and Anesthesiology, and found that none of them listed venous thromboembolism as a risk.  The physician explained that if one were to inform a patient about the risk of venous thromboembolism, they would have to add this to the consent form themselves.  The physician opined that it was a safe estimate that greater than 90 percent of health care providers did not list venous thromboembolism as a risk of surgery or general anesthesia.  It was also explained that due to the close relationship between surgery and anesthesia, any discussion of the risks associated with surgery would have to include a discussion of the risks associated with anesthesia.  Finally, the physician concluded that even though the Veteran was morbidly obese, relatively immobile and had two prior knee surgeries, his overall risk of venous thromboembolism associated with arthroscopic shoulder surgery remained low and therefore his treatment was appropriate.  The physician explained that while the Veteran's risk was higher than the typical patient undergoing this type of surgery, it was not likely high enough to make exceptions to the care that was provided this patient.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151.  When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received well after October 1997, this claim must be decided under the current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

Where it is determined that there is a disability resulting from VA treatment, compensation will be payable in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800.  

In the present case, there is evidence of additional disability related to the November 22, 2004, surgery.  In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013).  The Veteran suffered from urinary retention and acute renal failure following his surgery of November 22, 2004.  The February 2013 VA physician concluded however that this did not result in additional disability since these issues were only temporary and were no longer an active issue.  It was determined, however, that the Veteran "probably" did have additional disability related to his pulmonary embolism.  

However, while there is evidence of additional disability, the preponderance of the evidence of record reflects that the proximate cause of this additional disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or, that the proximate cause of additional disability was an event which was not reasonably foreseeable.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2013).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

According to the February 2013 VA physician, a review of the evidence revealed an appropriate pre-operative assessment.  While the Veteran was inappropriately sent home while still suffering from urinary retention, this did not result in additional disability in that it resolved.  The physician concluded that the Veteran's care was otherwise appropriate.  The record also contains a signed Informed Consent form, notifying the Veteran of risks such as infection, bleeding, nerve/vessel injury and the need for further surgery.  While the record does not reflect that the Veteran was informed of the risk of a pulmonary embolism, the VA physician explained in February 2013 that the risk of venous thromboembolism with shoulder surgery, while known to exist, was so low that many providers may not disclose it as a risk of surgery.  The physician further clarified in May 2013 that while venous thromboembolism is an acknowledged risk of surgery and general anesthesia, the risk with arthroscopic shoulder surgery was only 0.038 percent.  As such, even with the Veteran's extensive co-morbidities, the Veteran's risk was so low that the only recommended precaution would have been graduated compression stockings - which were used in this case.  The physician further stated that the Veteran's overall risk of thromboembolism was low and that the treatment in this case was appropriate.  Finally, while the Veteran's risk factors may have been higher than a typical patient, it was not likely high enough to make exceptions to the care that was provided this patient.  

In summary, while there is evidence of additional disability stemming from pulmonary emboli, the preponderance of the evidence of record demonstrates that this was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or, that the proximate cause of additional disability was an event which was not reasonably foreseeable.  As explained by the VA physician, the Veteran's treatment was proper.  Furthermore, the Veteran gave informed consent.  While he was not informed of the risk of pulmonary embolism, the VA physician opined that the risk of pulmonary embolism with arthroscopic shoulder surgery was so low that more than 90 percent of healthcare providers would not list thromboembolism as a risk factor of such a surgery.  

The Board recognizes that the Veteran believes he is entitled to compensation under 38 U.S.C.A. § 1151 for his pulmonary embolism.  In January 2012, he and his wife testified that they believed his problems may have arisen as a result of him being prematurely released.  As explained by the VA physician of record, however, the only error in releasing the Veteran at this time was that he still suffered from urinary retention - a condition which did not result in any permanent additional disability.  The physician also explained that while the Veteran did later develop a pulmonary embolism, the treatment he received at VA was appropriate.  Finally, while the Veteran has argued that he was not informed of the potential risk of pulmonary emboli, the physician explained that this was because the risk was so low that most physicians would not see the need in informing a patient about this potential risk.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to include pulmonary emboli due to VA medical or surgical treatment, associated with a left rotator cuff repair in November 2004 must be denied.


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to include pulmonary emboli due to VA medical or surgical treatment, associated with a left rotator cuff repair in November 2004 is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


